                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                            :
KOHL FALLIN
                                            :

       v.                                   :    Civil Action No. DKC 19-1500

                                            :
MAYOR AND CITY COUNCIL OF
BALTIMORE                                   :

                                  MEMORANDUM OPINION

       Presently        pending     and   ready        for   resolution        in   this

employment case is the motion to dismiss filed by Defendant, the

Mayor and City Council of Baltimore (“Defendant”).                       (ECF No. 4).

The issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.                   Local Rule 105.6.            For the

following reasons, the motion to dismiss will be denied in part

and granted in part.

I.     Background

       A.      Factual Background

       Unless otherwise noted, the facts outlined here are set

forth in the complaint and construed in the light most favorable

to Plaintiff.       Kohl Fallin (“Plaintiff”) worked at the Baltimore

City       Department   of   Transportation        (“BCDOT”)      as   the   Northwest

Transportation      Liaison       Officer       from   November   2011    to    January

2017.1


       1
       Despite the spelling of Plaintiff’s name in the complaint,
the correct spelling is: Kohl Fallin. (ECF No. 9).
        In   August          2016,     Plaintiff’s           personal         workspace      was

vandalized.        Plaintiff returned from lunch to find (1) a drawing

of a penis and scrotum and the words “suck, suck, oh yeah” on

Plaintiff’s      dry      erase       board;     (2)      the     words     “Suck      Dis   Dik

Bitch!!!” on Plaintiff’s work notebook; and (3) a drawing of a

penis and scrotum and the words “Put it in your butt” on a note

affixed to Plaintiff’s computer monitor.                          (ECF No. 16, ¶ 12; see

also ECF No. 22-1).             Plaintiff “called the office assistant and

[her] co-worker” to see the images and messages, photographed

them, and e-mailed them to Jessica Roberson, with copies to

Kathy    Litz,     an    individual        in    the      Human      Resources       department

(“HR”), and Veronica McBeth, Chief of the Transit Division and

Plaintiff’s direct supervisor.                      (ECF No. 16, ¶¶ 13–14; ECF No.

22-1, at 1).            Plaintiff informed HR and Ms. McBeth “that she

felt     unsafe,    attacked          on   the       basis      of    her     sex,    and    was

experiencing a high level of stress and anxiety[.]”                                   (ECF No.

16, ¶ 15).       HR and Ms. McBeth “never addressed the incident or

engaged in any follow-up activities[.]”                         (Id., ¶ 18).         Plaintiff

followed up with HR and Ms. McBeth about the incident and still

did not receive a response.                (Id., ¶ 19).

        In   September          2016,      the       office          assistant        “verbally

threatened”      Plaintiff           and   “said      she    was      going    to     have   her

daughter     come       to    the     office        and     ‘beat     the     fuck    out    of’

[Plaintiff].”        (ECF No. 16, ¶ 21).                  Plaintiff does not identify

                                                2
the   office      assistant,         but    she       may     be    the    same    person       that

Plaintiff called to review the images and messages in August

2016.        The office assistant admitted to the police that she made

the threat.        Plaintiff obtained a peace order against the office

assistant and informed Ms. McBeth that she had a peace order.

The office assistant did not face disciplinary action.

        In     September        or    October          of     2016,       Ms.     McBeth       moved

Plaintiff’s        workplace          to     a        building       three        blocks       away,

separating       Plaintiff       from      her    team.            Plaintiff      believed       Ms.

McBeth moved her workplace “because she had complained about the

sexually explicit images and verbal violence at work.”                                   (ECF No.

16,   ¶ 30).           Around    the       same       time,    Ms.    McBeth       also    “wrote

[Plaintiff] up for insubordination.”                           (Id., ¶ 31).             Plaintiff,

working         with     the         union,           successfully          challenged           the

insubordination allegation.                   Ms. McBeth also sent harassing e-

mails    to     Plaintiff,       requested            that    Plaintiff         perform    menial

tasks, micromanaged Plaintiff, and required Plaintiff to keep

daily timesheets.           Plaintiff “complained to the union. . . and

requested mediation.”                (Id., ¶ 40).              The union representative

did not offer mediation and “only stated that they had followed

up with management on the complaint.”                         (Id., ¶ 41).

        During    her    employment         at    BCDOT,       Plaintiff          had    only    one

performance       review.            She     received          “the       highest       mark     for

attendance” and “high marks for job productivity.”                                 (ECF No. 16,

                                                  3
¶ 52).    Plaintiff “also received numerous instances of verbal

positive performance feedback.”             (Id., ¶ 53).         Prior to August

2016, “Plaintiff had never been given a negative performance

review and had not been written up.”           (Id., ¶ 54).

      BCDOT “has a progressive discipline policy.”                     (ECF No. 16,

¶ 58).    Under the progressive discipline policy, “an employee

who is tardy should first be given verbal counseling.”                          (Id.,

¶ 60).   An employee who is tardy “should only be recommended for

termination      after     additional       warnings      have     already       been

provided.”      (Id., ¶ 61) (emphasis in original).

      On January 6, 2017, Plaintiff met with Ms. McBeth regarding

a disciplinary action.        Ms. McBeth informed Plaintiff that she

had 13 unexcused tardies from December 2016 to January 2017 and

imposed an immediate three-day suspension without pay.                     This was

the   first   time   Plaintiff    learned      of   her    alleged       tardiness.

Plaintiff explained that she was not tardy and that her work as

a   community    liaison    required    her    to   be    in     the    field   (and

therefore did not require her to arrive to work at the same time

every day).       During the meeting, Plaintiff realized she could

not access her work calendar or e-mail “to prove that she was

working in the field during the times in question.”                       (ECF No.

16, ¶ 55).       Ms. McBeth refused to provide Plaintiff access to

offer such proof.        On January 12, 2017, Plaintiff was terminated

for alleged tardiness.       (Id., ¶ 66).

                                        4
      B.   Procedural Background

      On   July    7,     2017,     Plaintiff        filed   her     charge    of

discrimination     with   the     Maryland    Commission     on    Civil   Rights

(“MCCR”)   and    the   United    States     Equal    Employment     Opportunity

Commission (“EEOC”).2       (ECF No. 16, ¶ 5; see also ECF No. 4-2).

Plaintiff alleged that she was discriminated against based on

sex and retaliation, explaining that she was subjected to sexual

harassment, workplace violence, and retaliation.                  (ECF No. 4-2).

On July 27, 2018, the EEOC dismissed the charge.                   (ECF No. 22-

3).

      On October 26, 2018, Plaintiff filed a complaint in the

Circuit Court for Baltimore City, Maryland against the BCDOT and

asserted two claims: (1) sex discrimination under the Maryland


      2In reviewing a motion to dismiss, the court may “consider
documents attached to the complaint, see Fed.R.Civ.P. 10(c), as
well as those attached to the motion to dismiss, so long as they
are integral to the complaint and authentic.”    Philips v. Pitt
                                        th
Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4 Cir. 2009). Defendant
attached the charge of discrimination to its motion to dismiss.
(ECF No. 4-2). Plaintiff’s opposition to the motion to dismiss
attached three exhibits: (1) the e-mail from Plaintiff to HR and
Ms. McBeth attaching the pictures she took of the images and
messages (ECF No. 22-1, which Plaintiff labels Exhibit A); (2)
the notice of mailing of summons and complaint (ECF No. 22-2,
which Plaintiff labels Exhibit B); and EEOC’s dismissal of the
charge (ECF No. 22-3, which Plaintiff labels Exhibit C).     The
complaint also references Exhibit A as an attachment, but the
complaint is missing the attachment.    (ECF No. 16, ¶ 12).  The
court may consider these documents without converting the motion
into one for summary judgment. The court need not consider the
City of Baltimore Workplace Violence Policy because although
Plaintiff references it in the complaint, (ECF No. 16, ¶ 26),
Plaintiff did not attach it and it is not integral.
                                       5
Fair Employment Practices Act (“MFEPA”) and (2) hostile work

environment under MFEPA.     (ECF No. 1-4).   On February 27, 2019,

the BCDOT filed a motion to dismiss and request for a hearing,

arguing that “it is not a legal entity subject to suit.”          (ECF

No. 1-5).     On March 22, 2019, Plaintiff filed a first amended

complaint.    (ECF No. 1-2).     The first amended complaint named

Defendant, removed BCDOT, and asserted three claims: (1) sex

discrimination under the MFEPA; (2) retaliation under the MFEPA;

and (3) hostile work environment under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.3

(ECF No. 16).

      On May 21, 2019, Defendant filed a notice of removal and

removed the case to the United States District Court for the

District of Maryland.      (ECF No. 1).   On May 28, 2019, Defendant

filed the presently pending motion to dismiss.         (ECF No. 4).

Plaintiff responded, (ECF No. 22), and Defendant replied, (ECF

No. 25).

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency     of   the    complaint.      Presley   v.   City     of

      3The first amended complaint therefore identifies Count II
as retaliation under MFEPA and Count III as hostile work
environment under Title VII. The parties inexplicably refer to
the MFEPA retaliation claim as “Count III” throughout their
papers.   Adding to the confusion, the first amended complaint
was filed three times. (ECF Nos. 1-2; 2-8; 16). The court will
refer to ECF No. 16.
                                   6
Charlottesville,            464    F.3d     480,    483     (4th       Cir.      2006).         In

evaluating the complaint, unsupported legal allegations need not

be accepted.          Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th   Cir.         1989).         Legal     conclusions          couched        as     factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), as are conclusory factual allegations devoid of any

reference       to    actual       events.         United       Black     Firefighters          of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis    v.       Giacomelli,      588     F.3d    186,        193     (4th    Cir.       2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged    -    but    it    has    not     ‘show[n]’       –    ‘that     the    pleader       is

entitled       to     relief.’”           Iqbal,     556        U.S.     at     679    (quoting

Fed.R.Civ.P. 8(a)(2)).              Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”                      Id.

III. Analysis

       Plaintiff        brings        her     first        two         claims,        for     sex

discrimination (Count I) and for retaliation (Count II), under

MFEPA and brings her third claim, for hostile workplace (Count

III), under Title VII.              “The MFEPA is the state law analogue of

Title VII.”           McCleary-Evans v. Md. Dep’t of Transp., No. 12-

1550-ELH,      2015     WL        1285325,     at    *22        (D.Md.    Mar.        30,   2015)

                                              7
(quotation marks omitted), aff’d, No. 15-1409, 2016 WL 362287

(4th Cir. Jan. 29, 2016).                     “Maryland courts interpreting MFEPA

have often found federal cases arising under Title VII to be

persuasive authority.”                  Id.    Defendant argues that the statute

of limitations bars Plaintiff’s MFEPA claims.                         (ECF No. 4-1, at

1–2,       8-9;    ECF     No.   25,    at    1–4).      Therefore,    the   court   will

separately consider the MFEPA claims and the Title VII claims.

       A.         MFEPA

                  1.      Statute of Limitations and Relation Back

       The statute of limitations for Plaintiff’s MFEPA claims is

two    years.4            Md.    Code    Ann.,       State   Gov’t   § 20-1013   (a)(3).

Defendant raises two arguments related to MFEPA’s statute of

limitations.              First, Defendant contends that Count I is time

barred because the incidents supporting the claim occurred in

August and September 2016 and Plaintiff filed her complaint in

October 2018.             (ECF No. 4-1, at 1-2, 8-9).            Similarly, Defendant

       4
       The Maryland General Assembly recently amended the MFEPA
statute of limitations to “alter[] the time period within which
a complainant may bring a certain civil action alleging
harassment[.]”   2019 Maryland Laws Ch. 222 (H.B. 679).        As
amended, “a complainant may bring a civil action against the
respondent alleging an unlawful employment practice, if. . .
[(1)] the civil action is filed within [two] years after the
alleged unlawful employment practice occurred; or (ii) if the
complainant is alleging harassment, the civil action is filed
within [three] years after the alleged harassment occurred.”
Md. Code Ann., State Gov’t § 20-1013 (a)(3).      The amendment’s
effective date is October 1, 2019.    2019 Maryland Laws Ch. 222
(H.B. 679). Plaintiff filed her complaint on October 26, 2018.
Therefore, the amendment does not affect the state of
limitations applicable to Plaintiff’s MFEPA claims.
                                                 8
contends that Count II is time barred because “[v]irtually all

of the alleged retaliatory behavior occurred more than two years

before Plaintiff filed. . . in October 2018.”                 (Id., at 2, 9).

Second, Defendant contends that both Counts I and II are time

barred because although Plaintiff sued BCDOT in October 2018,

Plaintiff did not sue Defendant until March 2019.                   (Id., at 1-2,

8-9).     The statute of limitations is an affirmative defense that

must be raised by a defendant, who also bears the burden of

establishing     the    defense.         Fed.R.Civ.P.       8(c);    Goodman   v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007).

        Plaintiff concedes that the August 2016 incident (involving

the graphic images and messages) and the September 2016 incident

(involving the office assistant’s verbal threat) “may indeed be

untimely[.]”     (ECF No. 22, at 7).         However, Plaintiff emphasizes

that she filed her complaint on October 26, 2018, and maintains

that any claims relating to conduct occurring between October

26, 2016 and October 26, 2018 are timely.                   (Id.).      Plaintiff

also argues that her claims against Defendant “relate back” to

her timely filing in October 2018.           (Id.).

        Fed.R.Civ.P. 15(c)(1)(C) states that “[a]n amendment to a

pleading    relates    back   to   the   date   of    the   original     pleading

when:”

            the amendment changes the party or the
            naming of the party against whom a claim is
            asserted, if [the amendment asserts a claim

                                         9
              or defense that arose out of the conduct,
              transaction, or occurrence set out. . . in
              the original pleading] and if, within the
              period provided by [Fed.R.Civ.P. 4(m)] for
              serving the summons and complaint, the party
              to be brought in by amendment: (i) received
              such notice of the action that it will not
              be prejudiced in defending on the merits;
              and (ii) knew or should have known that the
              action would have been brought against it,
              but for a mistake concerning the proper
              party’s identity.

        Defendant challenges “Plaintiff’s effort to cast blame” for

mistakenly suing the BCDOT in the initial complaint and suggests

that    its   relationship     to      Plaintiff      was    easily       ascertainable.

(ECF No. 25, at 6-7).               However, Fed.R.Civ.P. 15(c)(1)(C)(ii)

“asks what the prospective defendant knew or should have known

during the [Fed.R.Civ.P. 4(m)] period, not what the plaintiff

knew or should have known at the time of filing her original

complaint.”        Krupski v. Costa Crociere S. p. A., 560 U.S. 538,

548     (2010)     (emphasis      in      original).          Plaintiff’s         amended

complaint        against    Defendant        relates        back     to    her    initial

complaint      and    Plaintiff     may      assert    claims       under     MFEPA    for

conduct occurring between October 26, 2016 and October 26, 2018.

              2.     Discrimination (Count I)

        As    Plaintiff     seemingly        recognizes,           her    MFEPA   claims

relating      to     the   August      and    September       2016        incidents    are

untimely.      Plaintiff contends, however, that “her discrimination

count    is   predicated     on     the    ‘generalized       environment’        of   sex


                                             10
based discrimination at the workplace, including but not limited

to: micromanaging her work from October 2016 [to] January 2017,

suddenly     requiring      [Plaintiff]    to    keep       daily    timesheets   from

September 2016 [to] January 2017; and unequal discipline during

her termination on January 12, 2017.”                  (ECF No. 22, at 7).            She

concludes: “Male employees were not subject to this scrutiny.”

(Id.).

      Defendant      characterizes      this     language       as    an    effort     by

Plaintiff     “to    expand    her   lawsuit     from       sexual   harassment       and

retaliation[] to include generalized sex discrimination claims,”

and argues the effort “must fail because [Plaintiff] failed to

assert [sex discrimination] in her EEOC charge.”                        (ECF No. 25,

at 1, at 3–4).           Relatedly, Defendant also argues that Plaintiff

failed to exhaust her generalized discrimination claim.5                             (ECF

No.   4-1,    at    2,    9–10;   ECF   No.     25,    at    4–6).         Contrary    to

Defendant’s        argument,      Plaintiff’s     charge        of    discrimination

identifies both sex and retaliation as bases of discrimination.

(ECF No. 4-2).

      A plaintiff may establish a claim for sex discrimination

using two methods.           She may either demonstrate “through direct

or    circumstantial        evidence”     that        her    sex     “motivated       the


      5 Defendant initially moved to dismiss for failure to
exhaust under Fed.R.Civ.P. 12(b)(1), (ECF No. 4-1, at 6), but
subsequently recognized that Fed.R.Civ.P. 12(b)(6) applies, (ECF
No. 25, at 2).
                                          11
employer’s      adverse      employment    decision,”         Hill    v.    Lockheed

Martin Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th Cir. 2004),

or she may “proceed under a ‘pretext’ framework” – outlined in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), and

commonly referred to as the McDonnell Douglas approach – “under

which the employee, after establishing a prima facie case of

discrimination,        demonstrates       that     the     employer’s      proffered

permissible reason for taking an adverse employment action is

actually a pretext for discrimination,” id. at 285.

        Plaintiff alleges no direct or circumstantial evidence of

discrimination.           Thus,   she     must   proceed     under    the    pretext

framework and allege that (1) she is a member of a protected

class; (2) she was performing at a level that met her employer’s

legitimate expectations; (3) she suffered an adverse employment

action;       and   (4)    her    employer       treated    similarly       situated

employees outside the protected class more favorably.                       Dones v.

Donahoe,      987   F.Supp.2d     659,    667    (D.Md.    2013).       Plaintiff’s

conclusory allegations of disparate treatment are insufficient

to state a claim.         Count I will be dismissed as time barred for

the August and September 2016 allegations and for failure to

state     a    claim   for    allegations        from    October     26,    2018   to

Plaintiff’s termination.




                                          12
              3.      Retaliation (Count II)

       Plaintiff      also   asserts     a    retaliation      claim    under    MFEPA.

Courts assess MFEPA retaliation claims under the same standards

as    Title    VII    retaliation      claims.         Hawkins    v.   Leggett,        955

F.Supp.2d 474, 497 (D.Md. 2013).                  Plaintiff must produce either

direct evidence of retaliation or proceed under the McDonnell

Douglas approach.         Plaintiff does not allege any direct evidence

of retaliation.         Under the McDonnell Douglas approach, Plaintiff

must allege three elements to establish a prima facie case of

retaliation: (1) she engaged in a protected activity; (2) her

employer      acted    adversely    against       her;   and     (3)   the    protected

activity was causally connected to the adverse action.                            Sewell

v. Strayer Univ., 956 F.Supp.2d 658, 671–72 (D.Md. 2013) (citing

Holland v. Wash. Homes, Inc., 487 F.3d 208, 218 (4th Cir. 2007).

Defendant concedes that Plaintiff satisfies the second element

and    sufficiently      alleges    an       adverse     employment      action       (her

termination).6         (ECF No. 4-1, at 19).               Thus, Defendant only

challenges the first and third elements.                  (Id., at 17–20).

       Defendant       contends    that       Plaintiff     did    not       engage     in

protected activity because she “only complained about a single,

isolated instance of alleged harassment that was not severe and

       6
       Given Defendant’s concession, the court need not consider
its contention that Plaintiff’s other alleged instances of
retaliation are not actionable.        (ECF No. 4-1, at 19).
Plaintiff responds that her “termination is her strongest basis
for retaliation[.]” (ECF No. 22, at 9 n.3).
                                             13
pervasive.”        (ECF       No.    4-1,    at    18–19).     “[A]n     employee   is

protected from retaliation for opposing an isolated incident of

harassment    when      she    reasonably         believes   that   a   hostile   work

environment is in progress, with no requirement for additional

evidence that a plan is in motion to create such an environment

or that such an environment is likely to occur.”                        Boyer-Liberto

v. Fontainebleau Corp., 786 F.3d 264, 284 (4th Cir. 2015).                        “The

employee    will   have       a     reasonable     belief    that   a   hostile   work

environment is occurring if the isolated incident is physically

threatening or humiliating.”                Id.

      Here, Plaintiff e-mailed HR and Ms. McBeth, her supervisor,

photographs of the images and words.                   (ECF No. 22-1).      She also

stated:

             I came back from lunch to find some very
             disturbing and sexually offensive messages
             posted on my desk, computer[,] and white
             board. . . I am hurt and deeply offended
             that such messages would be left in what is
             supposed to be a safe and [non-hostile]
             working   environment.     I   am   not   only
             offended[], I am alarmed. I expect to work
             in a safe working environment free of sexual
             harassment. This is harassment of the worse
             kind.        I    expect   a     comprehensive
             investigation will take place immediately.
             I look forward to your response.

(Id.).     Plaintiff’s allegations support the conclusion that she

reasonably believed a hostile work environment was in progress.

She   alleges      an     isolated          incident    that    was     humiliating.



                                             14
Accordingly, Plaintiff sufficiently alleges that she engaged in

protected activity.

      Defendant   also   contends   that   Plaintiff      fails     to    allege

facts to create a causal link between her protected activity and

the   adverse   employment   action.       (ECF     No.   4-1,     at    19–20).

Defendant emphasizes the five months between Plaintiff’s e-mail

reporting the incident and her termination.               (Id.).        Defendant

cites two cases, Clarke v. Dyncorp Int’l LLC, 962 F.Supp.2d 781

(D.Md. 2013) and King v. Rumsfeld, 328 F.3d 145 (4th Cir. 2003),

to argue that a lapse of two months precludes an inference of

causation.      (Id.).    Defendant      misreads    these   cases.          King

states: “[T]hat [the plaintiff’s] termination came so close upon

his filing of the complaint gives rise to a sufficient inference

of causation to satisfy the prima facie requirement.”                   328 F.3d

at 151.   In a footnote (the portion Defendant cites), the United

States Court of Appeals for the Fourth Circuit elaborated:

             [The plaintiff’s] firing came two months and
             two   weeks  following   [his   supervisor’s]
             receipt of notice that [the plaintiff] had
             filed an EEO complaint. . . This length of
             time between [the supervisor’s] notice of
             the complaint and the adverse employment
             action is sufficiently long so as to weaken
             significantly the inference of causation
             between the two events. Yet, in the context
             of this particular employment situation,
             this length of time does not undercut the
             inference of causation enough to render [the
             plaintiff’s] prima facie claim unsuccessful.



                                    15
Id. at 151 n.5.          Thus, King allows for an inference of causation

when an adverse employment action follows protected activity but

caveats that the length of time between two events weakens the

inference.           Clarke allows for the same.                  962 F.Supp.2d at 790.

Critically, both King and Clarke conclude the causal connection

element was satisfied for the prima facie case.

        The     timing        of     Plaintiff’s          complaint      and       Plaintiff’s

termination          allows    for     an    inference       of     causation.       Although

almost        five    months        elapsed       between     the     two    events,       other

allegedly        adverse           actions        occurred     in     the    interim       that

strengthen the inference of causation.                              Ms. McBeth relocated

Plaintiff’s          workplace       and    separated        Plaintiff      from    her   team.

(ECF No. 16, ¶¶ 27–28).                     Plaintiff’s alleged tardies occurred

after the relocation – in December 2016 and January 2017.                                  (Id.,

¶ 46).         Moreover,       Plaintiff           alleges     that    Ms.     McBeth     began

treating her differently by sending harassing e-mails, requiring

Plaintiff to hand deliver documents that she could previously e-

mail,    requiring        Plaintiff          to    keep    timesheets,       and    otherwise

micromanaging Plaintiff.                   (Id., ¶¶ 34–39).            Finally, Plaintiff

also reported Ms. McBeth to the union on two occasions.                                   First,

to   challenge         successfully           Ms.      McBeth’s       decision      to     write

Plaintiff up for insubordination.                      (Id., ¶¶ 31–33).            Second, to

complain about Ms. McBeth’s treatment and to request mediation.

(Id., ¶ 40).           Plaintiff alleges that Ms. McBeth was aware of

                                                  16
both   these        reports   prior       to   Plaintiff’s           termination.         (Id.,

¶¶ 33, 41–42).           Plaintiff sufficiently alleges a causal link

between       her    protected        activity       and       the     adverse    employment

action.

       B.     Title VII

       Plaintiff        asserts       claims        of        discrimination          based    on

unlawful      harassment        in    violation          of    Title    VII.      Title       VII

prohibits discrimination based on an employee’s characteristics

such as “race, color, religion, sex, or national origin.”                                      42

U.S.C. § 2000e-2(a)(1); Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570    U.S.    338,    348    (2013).          Plaintiff         alleges       that    she    was

subjected to a hostile work environment on the basis of her sex.

       “To     establish        a     prima     facie          case     of     hostile        work

environment, the plaintiff must prove: (1) that she was harassed

because of her sex; (2) that the harassment was unwelcome; (3)

that   the     harassment       was       sufficiently         severe    or    pervasive       to

create an abusive working environment; and (4) that some basis

exists for imputing liability to the employer.”                              Moret v. Green,

494 F.Supp.2d 329, 341 (D.Md. 2007) (citing Smith v. First Union

Nat’l Bank, 202 F.3d 234, 241 (4th Cir. 2000).

       Defendant contends that the August 2016 incident (involving

the graphic images and messages) is not sufficiently severe or

pervasive      to     satisfy       the    hostile       work     environment         standard.

(ECF No. 4-1, at 2–3, 13–15).                  Defendant also argues that there

                                               17
is    no   basis     for   imputing       liability      to     it.         (Id.,    15–16).

Finally,     Defendant     contends       that    the    September          2016    incident

(involving the office assistant’s verbal threat) did not occur

because of Plaintiff’s sex.             (Id., at 11–13).

       Plaintiff      responds     that    “[t]he       essence       of    [her]    hostile

work environment claim is the sexually explicit images on her

desk[,]” seemingly conceding that the September 2016 incident

did   not    occur    because      of   her      sex.     (ECF        No.    22,    at   11).

Plaintiff discusses Pryor v. United Airlines, Inc., 791 F.3d 488

(4th Cir. 2015), to argue that she alleged sufficiently severe

harassment.        Pryor is distinguishable and Plaintiff fails to

allege      conduct    that   is    sufficiently         severe       or     pervasive    to

create an abusive working environment.7

       Although       Title   VII       “surely         prohibits          an     employment

atmosphere that is permeated with discriminatory intimidation,

ridicule, and insult, it is equally clear that Title VII does

not    establish       a   general        civility       code     for       the     American


       7
       Plaintiff suggests that whether conduct is severe or
pervasive is a jury issue.    (ECF No. 22, at 12).   However, as
Defendant notes, (ECF No. 25, at 9), courts regularly consider
and grant motions to dismiss hostile work environment claims.
See, e.g. Jackson v. Md. Dep’t of Commerce, No. 19-1693-JKB,
2020 WL 551914, at *8 (D.Md. Feb. 4, 2020); Fisher v. J.O. Spice
and Cure Co., Inc., No. 19-1793-CCB, 2020 WL 363347, at *4
(D.Md. Jan. 22, 2020); Phillips v. Maryland, No. 19-00653-PX,
2019 WL 6790394, at *3-4 (D.Md. Dec. 11, 2019); Briscoe v. W.A.
Chester, LLC, No. 17-1675-GJH, 2018 WL 6065092, at *2–3 (D.Md.
Nov. 11, 2018); Bailey v. Int’l Paper, No. 11-3013-PMD-BM, 2012
WL 405719, at *2-4 (D.S.C. Jan. 13, 2012).
                                            18
workplace.”          E.E.O.C. v. Sunbelt Rentals, Inc., 521 F.3d 306,

315    (4th    Cir.       2008)      (citations     and    internal   quotation    marks

omitted).          Plaintiff must show not only that she subjectively

believed that her workplace environment was hostile, but also

that     a    reasonable          person   would      have    found     it   objectively

hostile.       Id.        The objective inquiry requires courts to consider

“all the circumstances, which may include the frequency of the

discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether       it     unreasonably        interferes       with   an   employee’s      work

performance.”             Boyer-Liberto, 786 F.3d at 277 (quotation marks

omitted).          “The behavior need not be both severe and pervasive:

the more severe the conduct, the less pervasive the plaintiff

need prove that it is.”                 Reed v. AirTran Airways, 531 F.Supp.2d

660, 669 n.15 (D.Md. 2008).                Nonetheless, “plaintiffs must clear

a   high      bar.    .    .    to   satisfy   the    severe     or   pervasive   test.”

Sunbelt Rentals, 521 F.3d at 315.                         “[S]imple teasing, offhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of employment.”                Id. (quoting Faragher v. City of Boca Raton,

524 U.S. 775, 788 (1998).

       Here, Plaintiff alleges an isolated, single incident – the

vandalization of her workplace.                     Plaintiff highlights the word

choice       “bitch”       and    characterizes      the     messages    “suk   dis   dik

                                               19
bitch!!!” and “put it in your butt” as sexually violent.                         (ECF

No. 22, at 12–14).           She attempts to analogize to Pryor, a case

in which an African American employee “discovered in her company

mailbox a paper note claiming to be a ‘Nigger Tag – Federal

Nigger Hunting License,’ declaring that the holder was ‘licensed

to hunt & kill NIGGERS during the open search hereof in the

U.S.’”     791 F.3d at 490.              The note depicted “a person hanging

from a pole or a tree. . . along with the words ‘this is for

you.’”     Id. at 491.            The note followed at least three other

incidents       of    racism,     two    of    which   involved   the   same   racial

epithet.        Id. at 492.         Moreover, months later, the plaintiff

received    a    second,    “nearly       identical     racist    death   threat[.]”

Id. at 494.          Four other African American employees received the

same racist death threat.                 Id.       The Fourth Circuit concluded

that the two racist death threats were sufficiently severe to

alter    the         conditions     of        the   plaintiff’s    employment     and

identified four considerations supporting that conclusion:

            First, the use of “the word ‘nigger’ is pure
            anathema to African-Americans,” as it is to
            all   of  us.      As   the   district   court
            elaborated, the “use of that word is the
            kind of insult that can create an abusive
            working environment in an instant and is
            degrading and humiliating in the extreme.”
            Second,   as   the    district    court   also
            persuasively    reasoned,    the     offensive
            language was made still more severe “by
            virtue of the presence of a clear element of
            violence” manifested by the threats inherent
            in a “hunting license” and the image of a

                                               20
            lynching. . .     Third, the location where
            [the plaintiff] discovered the threats added
            to their gravity. . . Fourth and finally,
            the context of the notes matters.          In
            addition to the two threats that [the
            plaintiff] directly received, the record
            includes evidence of (1) the same threats
            left for several other flight attendants,
            (2) the racist message written on the two
            apartment advertisements, of which [the
            plaintiff] was aware; and (3) the racially-
            tinged prostitution rumors.        While not
            severe enough on their own to subject [the
            plaintiff]   to  a   racially  hostile   work
            environment, such facts contribute to our
            evaluation of the severity of the two
            threats [the plaintiff] received.”

Pryor, 791 F.3d at 496–97 (internal alterations, citations, and

quotation marks omitted).

        Pryor is distinguishable on several grounds.                       First, Pryor

involved     multiple    incidents         occurring        over    several       months.

Here,    Plaintiff     alleges       a   single       incident.           Second,    Pryor

involved an explicit death threat.                     Here, while the parties

dispute the nature of the note – Plaintiff characterizes it as

“sexually     violent,”       (ECF       No.    22,    at    12),        and   Defendant

characterizes     it     as    “telling         Plaintiff          that     she     should

(voluntarily) engage in sexual activity with hand-drawn cartoons

of a penis,” (ECF No. 25, at 10) – they seem to agree it is not

a   death   threat.       Finally,        Plaintiff      cites      no     authority    to

support her assertion that the word “bitch” is “pure anathema to

all females” in the same way that the racial epithet in Pryor is

“pure anathema to African-Americans[.]”                  (ECF No. 22, at 13–14).

                                           21
Indeed, courts considering identical or similar language leveled

against female employees have concluded that the conduct is not

sufficiently severe to support a hostile workplace claim.                                See

e.g. Whittaker v. David’s Beautiful People, Inc., No. 14-2483-

DKC, 2016 WL 429963, at *1, *4 (D.Md. Feb. 4, 2016) (concluding

that   calling     the   plaintiff,      “among        other    things,      a   ‘Russian

whore,’ a ‘golddigger,’ and a ‘bitch[,]’” was “nothing more than

a co-worker’s rude, callous behavior[]”); McLaurin v. Verizon

Md., Inc., No. 14-4053-JKB, 2015 WL 5081622, at *4 (holding that

the    plaintiff     did     not   allege        an    actionable       hostile         work

environment claim despite allegations that one co-worker called

the plaintiff a “bitch,” another co-worker “urinated in front of

her,” and a supervisor “cursed” at her).

       Moreover,     “[i]n     measuring         the     severity       of       harassing

conduct,   the     status     of   the     harasser       may    be    a     significant

factor[.]”       Boyer-Liberto, 786 F.3d at 278.                      “Simply put, ‘a

supervisor’s power and authority invest[] his or her harassing

conduct    with     a    particular        threatening          character.’”             Id.

(alteration added) (citing Burlington Indus., Inc. v. Ellerth,

524 U.S. 742, 763 (1998)).            Plaintiff does not allege that her

supervisor       vandalized    her    workplace,         and     the    circumstances

suggest that she thought it was a co-worker.

       Because     Plaintiff       fails        to    allege     conduct         that     is

sufficiently severe or pervasive, the court need not address

                                           22
Defendant’s    argument   that   there    is   no   basis   for   imputing

liability to it.   Count III will be dismissed.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant, the Mayor and City Council of Baltimore, (ECF No. 4),

will be denied in part and granted in part.            A separate order

will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                   23
